This is the second appeal in this case. The first appeal will be found reported in 73 So. 556, 557.1 On the first trial, the verdict was for manslaughter in the first degree, which operated as an acquittal of the higher degree of homicide, and on the second trial defendant was tried only for the offense of manslaughter in the first degree, resulting in his conviction of that offense and sentence to three years in the penitentiary.
While there is a bill of exceptions in the record, it shows no rulings adverse to the appellant, and it appears that all of the special charges requested by him were given. There was conflict in the evidence as to whether or not the defendant was in peril *Page 470 
when he fired the fatal shot, and as to whether or not he was free from fault. These issues were submitted to the jury by the able charge of the trial court, and we find nothing in the record that would justify us in disturbing the judgment appealed from.
Affirmed.
1 15 Ala. App. 375.